_____________________________________________________________________

                Case 1:18-cr-00759-RMB Document 60 Filed 06/20/19 Page 1 of 5



                                         UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF                         NEW    YORK




UNITED STATES OF AMERICA,                                               )
                                                                        )
                                                                        )
vs.                                                                     )    Case No. 18Cr.   759 (RMB)
                                                                        )
JAMES MOORE,                                                            )    ECF
                                                                        )
                       Defendant.                                       )
                                                                         )


                                            MOTION OF DEFENDANT,
                                         JAMES MOORE. FOR NEW TRIAL

            Defendant, James Moore, hereby respectfully moves this Honorable Court, pursuant

to Rule       33    of the Federal Rules of Criminal Procedure, for a new trial and as grounds


therefore states:


            Rule 33(a) provides that upon the defendant’s motion, the court may vacate any


judgment and grant a new trial                      if the   interest ofjustice requires. Rule       33(b)(2)   provides that


any motion for a new trial grounded on any reason other than newly discovered evidence


must be       filed within         14 days after the verdict                 or finding of guilty.


            Defendant Moore moves for new trial as a result                               of counsel for the United States,


 during the government’s rebuttal portion of its closing argument, intentionally and improperly


 directing      his comments to one                 specific juror. The specific dialog is found on pages             827   and


 828 of the trial transcript:

                        “Mr. Garvin suggested that you can’t believe Mr. Haddow because he
         Case 1:18-cr-00759-RMB Document 60 Filed 06/20/19 Page 2 of 5



       “rehearsed” his testimony so many times with the government. That was a term

       that Mr. Haddow took issue with, and that we do as well. But he also

       suggested you can’t believe him because his testimony was too good. That he

       answered questions before they were done being asked.

              Ladies and gentlemen, that’s because Mr. Haddow is an active listener

       here, just as you are. Ladies and gentlemen, you, by the time you had seen a

       number of e-mails, you, too, were answering questions before they were asked.

       I remember the one moment where Mr. Garvin had gotten confused about

       whether David Kennedy was a person being discussed with respect to UPG.

       And one of you jurors, I think it might have been you, No. 10, suggested   —   and

       correctly— it’s not him, it was David Honeyman. Ladies and gentlemen, we’re

       all jumping in here because what happened was relatively simple. It’s clear in

       the testimony, it’s clear in the documents, and it’s clear that Mr. Moore is

       guilty.” (At Page 827, Line 19 through Page 828, Line 11.)

       The prosecution and the defense are generally entitled to wide latitude during closing

arguments, so long as they do not misstate the evidence.” United States v. Tocco, 135 F.3d

116, 130 (2d Cir. 1998). “Improper statements made during summation require a new trial

when such statements ‘cause[dj the defendant substantial prejudice by so infecting the trial

with unfairness as to make the resulting conviction a denial of due process.’” United States

v. Faisal, 282 F. App   849, 850 (2d Cir. 2008) (quoting United States v. Shareef 190 F. 3d

71, 78 (2d Cir. 1999)), see also United States v. Edwards, 342 F.3d 168, 181 (2d Cir. 2003);
           Case 1:18-cr-00759-RMB Document 60 Filed 06/20/19 Page 3 of 5



(“Improper summation statements violate a defendant’s due process rights only if they cause

substantial prejudice to the defendant.” (citation and internal quotation marks omitted)).

       It is well established that counsel for the parties should not speak directly with ajuror

prior to thejury rendering its verdict. See, Varnado v. Ocean Drilling & Exploration Co., 608

F.2d 557   (5k”   Cir. 1979). (Plaintiff’s lawyer spoke directly to several jurors during closing

arguments. The Court granted Defendant’s motion for mistrial and let the case go to verdict.)

      In Mr. Moore’s case, counsel for the United States crossed the line during his rebuttal

closing when he said: “I think it might have been you, No. 10, suggested          —   and correctly   —




it’s not him, it was David Honeyman.” The record does not reflect, but should, that Juror No.

10 smiled in response. This improper dialog by government’s counsel also effectively

precluded Mr. Moore from objecting for fear that Juror No. 10 would be personally insulted

since he was the juror who had been singled out by the government. Mr. Moore should not

have been placed in such a position and would not have, had counsel for the government not

improperly directed his comments directly to Juror No. 10. This conduct by counsel

constituted plain error. See, UnitedStates v. Carpenter, 494 F.3d 13     (1St   Cir. 2007); wherein

defendant’s motion for new trial was granted and affirmed as a result of remarks made by

government’s counsel during closing arguments claiming that Defendant “gambled” with

investors funds instead of investing them. See also, United States v. Schneider, 157F. Supp.

2d 1044 (N D. Iowa 2001); wherein defendant was entitled to a new trial as a result of a

statement made by the prosecutor during the rebuttal closing argument. In United States v.

.Fullbright, 1995 US. Dist. LEXIS 3077 (E. D. PA 1995); the court granted defendant’s
          Case 1:18-cr-00759-RMB Document 60 Filed 06/20/19 Page 4 of 5



motion for new trial as a result of government’s counsel arguing during closing argument the

adverse effect fraudulent claims have on the worker’s compensation system as a whole.

       A court evaluates a Rule 33 motion from a different vantage point than it evaluates

a Rule 29 motion for judgment of acquittal. Ortiz, 40 F. Supp. 2d 1073,1082 (ND. Iowa

1999). Indeed, “[a] district court’s power to order a new trial is greater than its power to grant

a motion for acquittal.” United States v. Ruiz, 105 F.3d 1492, 1501 (1st Cir. 1997); accord

United States v. Bennett, 956 F.2d 1476, 1481 (8th Cir. 1992).

       During Mr. Moore’s trial, the Court had directed the lawyers for both parties not to

have lunch in the courthouse cafeteria to avoid the possibility of having anything said being

overheard by any of the jurors. Precautions of this nature are warranted in view of the

importance of the decision of each juror not being effected by outside influences during the

trial. Unfortunately, during the rebuttal portion of the government’s closing argument,

counsel for the government chose to speak directly to Juror No. 10 as opposed to addressing

the panel as a whole. This action constitute clear, fundamental and prejudicial error that

denied Mr. Moore of a fair trial.

       In United States v. Rich, 326 F. Sapp. 2d 670 (E.D. PA 2004); Defendant was granted

a new trial because during closing argument counsel for the government argued that the

evidence against the defendant in counts 1, 2 and 3 should be applied cumulatively. The

conduct during the government’s rebuttal closing in Mr. Moore’s case is even more

inappropriate.
             Case 1:18-cr-00759-RMB Document 60 Filed 06/20/19 Page 5 of 5



       WHEREFORE, Defendant James Moore respectfully moves this Honorable Court for

new trial.

                                                    Respectfully submitted,


Dated: June 20, 2019                               /s/DavidM. Garvin
                                                   David M. Garvin
                                                   David M. Garvin, P.A.
                                                   Florida Bar #347736
                                                   200 South Biscayne Blvd.
                                                   Suite 3150
                                                   Miami, Florida 33131
                                                   Tel: 305-371-8101
                                                   Fax: 305-371-8848
                                                   Email: ontrial2(grnail.com




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 20, 2019 I electronically filed the foregoing

Motion for New Trial with the Clerk of the Court using CMIECF, which will send

notification of such filing to all counsel of record.




                                                   /s/David M Garvin
                                                   David M. Garvin
